   
   

 

ace
‘USDC SDNY :
DOCUMENT

ELECTRONICALLY FILED

DOC #:. eet .
DATE FILED: 12/20/2019
: E 120 BROADWAY, NEW YORK, NY 10271

KAUFMAN BORGEEST & RYAN LLP TEL: 212.980.9600 FAX: 212.980.9291 WWW.KBRLAW.COM

 

 

    

 

JOAN M. GILBRIDE
DIRECT: 646.367.6517
JGILBRIDE@KBRLAW.COM

December 19, 2019

VIA ECF and ELECTRONIC MAIL

Honorable Andrew L. Carter, Jr.

United States District Judge

United States District Court for the Southern District of New York
40 Foley Square, Room 435

New York, New York 10007

Re:  Kraiem v. JonesTrading Institutional Services LLC et al.
Civil Action No.: 19-CV-05160 (ALC)\(SDA)

Dear Judge Carter:

We represent Defendants, JonesTrading Institutional Services LLC, JonesTrading International
Limited, Shlomo Cohen, Gary Cunningham, David Mazzullo, Alan Hill, and Steven Chmielewski
(collectively “Defendants”) in the above-referenced matter. Defendants’ Motion to Dismiss
Plaintiffs Amended Complaint is currently due on January 8, 2020. Pursuant to Paragraph
1(D) of Your Honor’s Individual Rules of Practice, we write with the consent of Plaintiff's counsel
to request a two (2) week extension of time to submit Defendants’ motion to dismiss, that is,
until January 22, 2020. This is Defendants’ first request for an extension of the motion deadline.

During the November 14, 2019 Pre-Motion Conference, the parties discussed the briefing
schedule for the anticipated motion to dismiss.' Following the pre-motion conference, | learned
that the availability of clients and counsel to collaborate on the motion submission are more
limited by holiday schedules than anticipated. Several of our client contacts are out of the office
next week. In addition, we are conferring with London-based counsel regarding the scope of
the Jurisdiction clause in Plaintiffs employment agreement under the law of England and
Wales. London-based counsel's firm is closed for the holiday season from December 24, 2019
through January 2, 2020.

 

' Per the discussion, it was initially anticipated that Plaintiff would file the Amended Complaint by
December 5, 2019 and that Defendants’ motion would be due on January 8, 2020. After further
discussion, the Court set the deadline for Amended Pleadings for December 12, 2019, but the January 8,
2020 deadline was not extended, which shortened the timeline for motion preparation by one week.

NEW YORK NEW JERSEY CONNECTICUT CALIFORNIA
6120059

 
To the extent that the Court grants Defendants’ request, we further request a commensurate
two (2) week extension of the motion deadlines for Plaintiff's opposition and Defendants’ reply.

Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

a M. Gilbride

CC: (via ECF)

All Counsel of Record

TS NORDERED:

 
 
 

HON. ANDREW L. CARTER, J.

UNITED STATES DISTRICT JUDGE
12/2014

 

KAUFMAN BORGEEST & RYAN LLP

 

6120059

 

 
